Chamberlin v Dara (2019 NY Slip Op 01901)





Chamberlin v Dara


2019 NY Slip Op 01901


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


157 CA 18-00882

[*1]DIXIE CHAMBERLIN, AS ADMINISTRATRIX OF THE ESTATE OF FALLON CHAMBERLIN, AND DIXIE CHAMBERLIN, INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vTANVIR DARA, M.D., AND WCA HOSPITAL, DEFENDANTS-APPELLANTS.


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MELISSA L. ZITTEL OF COUNSEL), FOR DEFENDANT-APPELLANT TANVIR DARA, M.D.
FELDMAN KIEFFER, LLP, BUFFALO (MATTHEW J. KIBLER OF COUNSEL), FOR DEFENDANT-APPELLANT WCA HOSPITAL. 
CANTOR & WOLFF, BUFFALO (DAVID J. WOLFF, JR., OF COUNSEL), AND GENTILE & ASSOCIATES, NEW YORK CITY (JASON CHAMIKLES OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered August 15, 2017. The order denied in part defendants' motions for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 20, 2019,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court